Citation Nr: 1812839	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a post total knee replacement (TKR) right knee disability.

2.  Entitlement to a combined rating in excess of 30 percent for residuals of a left femur fracture.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO) which (in pertinent part) granted service connection of the post TKR right knee disability, rated 30 percent, effective May 20, 2013; increased the rating for residuals of a left femur fracture from 20 to 30 percent (by assigning a combined 30 percent, based on a formulation of 20 percent for instability and 10 percent for limitation of flexion, rating in place of a 20 percent rating under Code 5255 for moderate knee disability); and continued a 10 percent rating for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.  Initially, the record shows that the Veteran receives ongoing treatment for his knee and hearing loss disabilities.  The most recent records of such treatment in his claims file are from September 2014 (more than 3 years ago).  Updated (to the present) records of his evaluations and treatment for the disabilities are likely to contain pertinent information, and should be secured.

In February 2014 correspondence the Veteran asserted that the disabilities at issue had increased in severity since last evaluated.  His most recent hearing loss, and knee examinations were in August 2013 (4 1/2 years ago).  Contemporaneous examinations to assess the disabilities are necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his knee and hearing loss disabilities since September 2014, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee/left femur fracture residual disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should:  

Assess the current severity of the Veteran's disabilities of each knee.  [The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disabilities under the appropriate criteria for rating knee disabilities.]  Findings reported must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  All clinical findings should be reported in detail.  Regarding the right knee the examiner should specifically note whether there are chronic TKR residuals consisting of severe painful motion or weakness.  Regarding the left, the examiner should indicate whether there is related subluxation or instability (and, if so, the severity of such); whether the knee is ankylosed (and if so, the position of ankylosis); whether there is dislocated (or post-removal) semilunar cartilage (noting frequency of any episodes of locking, pain and effusion in the joint). 

The examiner should also note whether there is malunion of the left femur fracture (and if so the degree of associated disability) and whether there is nonunion.

3.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of audiometry, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss has on occupational and daily activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment shown by audiometric studies.

(b)  If not, identify the impact on functioning that would be expected with the level of hearing loss shown by audiometry.

(c)  Indicate whether or not the Veteran's hearing loss is manifested by any impairment that is not reflected by the regular schedular criteria.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

